FILED
                             NOT FOR PUBLICATION                             JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                           No. 14-30032

                Plaintiff - Appellee,               D.C. No. 4:13-cr-00080-TJH

 v.
                                                    MEMORANDUM*
NOE MUNGUIA-DIAZ, a.k.a. Juan
Ernesto Medina-Munguia,

                Defendant - Appellant.


                     Appeal from the United States District Court
                                for the District of Idaho
                     Terry J. Hatter, Jr., District Judge, Presiding**

                              Submitted June 22, 2015***

Before:         HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Noe Munguia-Diaz appeals from the district court’s judgment and

challenges the 144-month sentence imposed following his bench-trial conviction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Terry J. Hatter, Jr., Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for seven counts of distribution of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1); and two counts of unlawful possession of a firearm, in violation of 18

U.S.C. § 922(g)(5)(A). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Munguia-Diaz contends that but for ineffective assistance of counsel during

the plea bargain stage, he would have entered a plea agreement and received a less

severe sentence. We decline to consider Munguia-Diaz’s claim of ineffective

assistance on direct appeal because the record is not sufficiently developed to

permit review, and counsel’s representation was not so inadequate that it obviously

denied Munguia-Diaz his Sixth Amendment right to counsel. See United States v.

Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Munguia-Diaz also contends that his sentence should be vacated and the

case remanded for resentencing in light of Amendment 782 to the Sentencing

Guidelines. See 18 U.S.C. § 3582(c)(2). Because Munguia-Diaz’s 144-month

sentence is lower than the bottom of the new sentencing range, he is not eligible for

a reduction. See U.S.S.G.§ 1B1.10(b)(2)(A) (the court shall not reduce a

defendant’s term of imprisonment to a term that is less than the minimum of the

amended guideline range).

      AFFIRMED.


                                          2                                       14-30032